BEAUCHAMP, Judge.
Appellant was assessed a fine of $100 upon a charge of possessing intoxicating liquor in a container to which no- tax stamp was affixed.
The statement of facts is in narrative form and indicates that certain exceptions were taken to the introduction of testimony but there are no bills of exception in the record to bring these complaints before this court.
The evidence is sufficient to support the conviction and we find no other matter presented- for our consideration.
The judgment of the trial court is affirmed.